          Case MDL No. 2814 Document 142 Filed 10/12/18 Page 1 of 2


                                                                                             FILED
                                                                                 CLERK, U.S. DISTRICT COURT
                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION                                10/12/2018

                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                             ER
                                                                                 BY: ___________________ DEPUTY
IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                                MDL No. 2814

                                                                        USDC Case# 2:18CV08830-AB(FFMx)

                                  (SEE ATTACHED SCHEDULE)
                                                                                             FILED
                                                                                             Oct 15, 2018
                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF CALIFORNIA

                        CONDITIONAL TRANSFER ORDER (CTO í21)


On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 387 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
   Oct 12, 2018

                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
        Case MDL No. 2814 Document 142 Filed 10/12/18 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                    MDL No. 2814



                   SCHEDULE CTOí21 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.       CASE CAPTION


CALIFORNIA EASTERN

  CAE        2       18í02678      Harvey v. Ford Motor Company et al




                                                                10/12/2018
                                I hereby attest and certify on _________
                                that the foregoing document is full, true
                                and correct copy of the original on file in
                                my office, and in my legal custody.

                                CLERK
                                   R U.S. DISTRICT
                                 LER
                                  ERK
                                  ER      DIS
                                           IS
                                            STRICTT COURT
                                                    COUR
                                                      UR
                                                       RT
                                CENTRAL
                                  N RAL DISTRICT
                                 ENT    DIST    T OF
                                            TRICT OF CALIFORNIA
                                                     CALIFO

                                DEPUTY
                                   UTY CLERK
                                 EPUTY
                                  PU       K
